Citation Nr: 0434329	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  01-00 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
service-connected residuals of gastroenteritis and 
esophagitis, status post vagotomy and Nissan fundoplication.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1989 
until October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which assigned an initial rating of 20 
percent for service-connected residuals of gastroenteritis 
and esophagitis, status post vagotomy and Nissan 
fundoplication, effective January 10, 2000.  AB v. Brown, 6 
Vet. App. 35 (1993).

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant's service-connected residuals of 
gastroenteritis and esophagitis, status post vagotomy and 
Nissan fundoplication is manifested by subjective complaints 
of pain, burning, diarrhea, and difficulty eating.  The 
objective medical evidence shows tenderness to palpation, 
bloating, and significant diarrhea in December 1999, but 
normal esophagus and duodenum, stable weight, and no anemia, 
malnutrition, melena, or hematochezia was also noted.

2.  The appellant's residuals of gastroenteritis and 
esophagitis, status post vagotomy and Nissan fundoplication 
do not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 
percent for service-connected residuals of gastroenteritis 
and esophagitis, status post vagotomy and Nissan 
fundoplication are not satisfied.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, 
Diagnostic Code 7399-7308 (2004).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the appellant's 
residuals of gastroenteritis and esophagitis, status post 
vagotomy and Nissan fundoplication.  38 C.F.R. § 3.321(b)(1) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to an 
initial rating greater than 20 percent for service-connected 
residuals of gastroenteritis and esophagitis, status post 
vagotomy and Nissan fundoplication.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letters dated in 
August 2001 and December 2003.  The letters informed the 
appellant what evidence and information VA would be obtaining 
as well as the evidence that the appellant needed to provide.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

The appellant was also advised in the August 2001 and 
December 2003 letters that he should submit any additional 
information or evidence regarding his claim, or advise VA as 
to its whereabouts, thus in satisfaction of the fourth 
element of the Pelegrini inquiry.

The Board notes in passing that the July 2000 rating decision 
on appeal, the statement of the case (SOC), the supplemental 
statements of the case (SSOC's), and multiple supplemental 
correspondence, also adequately informed the appellant of the 
types of evidence needed to substantiate his claim.  The 
August 2001 and December 2003 VCAA letters also specifically 
addressed the legal requirements of an increased rating 
claim.  Therefore, the Department's duty to notify has been 
fully satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claim currently on appeal took place in July 2000, or prior 
to the August 2001 and December 2003 VCAA notification 
letters.  Furthermore, recent case law suggests that VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Although the timing of the VCAA notification in this case 
does not comply with the explicit requirements of Pelegrini, 
the Court did not address whether, and if so, how, the 
Secretary can properly cure a defect in the timing of the 
VCAA notice.  Furthermore, the Court left open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at 120.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

As such, the Board finds that the Court in Pelegrini has left 
open the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate 
all prior adjudications be vacated, as well as nullifying the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  Such 
interpretation of section 5103(a) is incompatible with the 
best interests of the appellant, as it would result in a 
substantial delay in readjudicating his claim.  Therefore, 
consistent with the requirements of the VCAA, the appellant 
was afforded the opportunity to submit information and 
evidence in support of his claim.  As such, the Board finds 
that all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).

The VCAA notification letters are also legally sufficient.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes VA examination records, private 
medical records, and the appellant's own contentions.  
Accordingly, VA has no outstanding duty to assist the 
appellant in obtaining any additional information or 
evidence.  At every stage of the process, the appellant was 
informed of the information needed to substantiate his claim, 
and VA has obtained all evidence identified by the appellant.  
The Board finds that all indicated medical records have been 
obtained and the appellant has not referenced any outstanding 
records or information that he wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded a VA 
examination in March 2000 with respect to the issue here on 
appeal.  As such, VA reexamination is not necessary because, 
as discussed below, there exists sufficient medical evidence 
to decide the appellant's claim.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Entitlement to an Initial Rating Greater than 20 Percent 
for Service-Connected Residuals of Gastroenteritis and 
Esophagitis, Status Post Vagotomy and Nissan Fundoplication

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  Since the appellant 
appealed the initial rating assigned for his residuals of 
gastroenteritis and esophagitis, status post vagotomy and 
Nissan fundoplication, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2004).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).

In reaching this determination the Board must examine all 
evidence of record, cognizant that terms such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2004).  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6 (2004).

The appellant is currently evaluated as 20 percent disabled 
for his residuals of gastroenteritis and esophagitis, status 
post vagotomy and Nissan fundoplication under 38 C.F.R. 
§ 4.114, Diagnostic Code 7399-7308.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (2004).  The hyphenated diagnostic code in 
this case indicates that an unlisted digestive system 
disorder under Diagnostic Code 7399 is the service-connected 
disorder, and postgastrectomy syndromes under Diagnostic Code 
7308 is a residual condition.
As alluded to above, the appellant's service-connected 
residuals of gastroenteritis and esophagitis, status post 
vagotomy and Nissan fundoplication is evaluated pursuant to 
Diagnostic Code 7308.

The current 20 percent disability rating requires:

Mild; infrequent episodes of epigastric 
distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.

A 40 percent disability rating requires:

Moderate; less frequent episodes of 
epigastric disorders with characteristic mild 
circulatory symptoms after meals but with 
diarrhea and weight loss.  (emphasis added)

The schedular maximum 60 percent disability rating requires:

Severe; associated with nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight 
loss with malnutrition and anemia.

38 C.F.R. § 4.114, Diagnostic Code 7308 (2004).

The Board has thoroughly reviewed all of the medical evidence 
of record, including service medical records, VA examination 
records, private medical records, and the appellant's own 
contentions with respect to the severity of his service-
connected residuals of gastroenteritis and esophagitis, 
status post vagotomy and Nissan fundoplication.  For example, 
the appellant contends that his residuals of gastroenteritis 
and esophagitis, status post vagotomy and Nissan 
fundoplication causes pain, burning, diarrhea and difficulty 
eating.  The appellant's private medical records dated from 
September 1996 to August 2000 show that his epigastric 
symptomatology includes tenderness to palpation, bloating, 
use of a variety of medications including Zantac, Prevacid, 
and Propulsid, and significant diarrhea in December 1999.  
The appellant's private medical records also indicate, 
however, stable weight, no melena or hematochezia, no 
significant pathology in the entire esophagus or duodenum, 
and normal esophagus and duodenum.

VA examination records dated in March 2000 show that the 
appellant's subjective complaints included pain and bloating, 
but no melena, hematochezia or difficulty swallowing solids 
or liquids was noted.  The March 2000 VA examiner's objective 
findings included tenderness to palpation, no abdominal 
masses, no anemia, no malnutrition, and no weight gain or 
weight loss.  Moreover, despite the above findings, the VA 
examiner specifically concluded that the appellant's 
"general state of health appeared to be good".  As such, 
notwithstanding the appellant's subjective complaints of 
pain, burning, diarrhea and difficulty eating, the evidence 
of record, to include private medical records and VA 
examination records does not warrant the assignment of a 40 
percent disability evaluation under Diagnostic Code 7308 in 
the absence of the requisite epigastric symptomatology such 
as diarrhea and weight loss.  38 C.F.R. § 4.114 (2004) 
(emphasis added).  The Board also notes that, although the VA 
examiner did not review the appellant's claims file, the 
March 2000 VA examiner's findings are nevertheless consistent 
with the appellant's medical history as contained within the 
claims file.

In a case such as this, where the evidence shows that the 
appellant's weight is stable, "his health appear[s] to be 
good", and "no significant pathology" is found in the 
entire esophagus or duodenum an initial rating greater than 
20 percent is not warranted pursuant to Diagnostic Code 7308 
and there exists no reasonable doubt that can be resolved in 
the appellant's favor.

The Board additionally notes that 38 C.F.R. § 4.114 (2004) 
specifically indicates that Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  Rather, a single evaluation will 
be assigned under the Diagnostic Code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such evaluation.  The Board has 
thoroughly considered whether an initial rating greater than 
20 percent is warranted for the appellant's service-connected 
residuals of gastroenteritis and esophagitis, status post 
vagotomy and Nissan fundoplication under any other 
potentially applicable Diagnostic Codes.  However, the 
competent and credible evidence of record, to include VA 
examination records and private medical records shows that an 
initial rating greater than 20 percent is not warranted under 
the circumstances of this case.  For example, the previously 
mentioned evidence of record does not show epigastric 
symptomatology such as ulcers, stricture of the esophagus, 
cirrhosis, gall bladder removal, hernia, or pancreatitis.  
38 C.F.R. § 4.114, Diagnostic Codes 7200 et seq. (2004).  
Thus, as alluded to above, the appellant is similarly not 
entitled to an initial rating greater than 20 percent under 
any other potentially applicable Diagnostic Codes and there 
exists no reasonable doubt that could be resolved in his 
favor.

Accordingly, for the above reasons and bases, an initial 
rating greater than 20 percent is not warranted in this case 
and there exists no reasonable doubt that could be resolved 
in favor of the appellant.  38 C.F.R. § 4.3 (2004).


III.  Extraschedular Evaluation for Service-Connected 
Residuals of Gastroenteritis and Esophagitis, Status Post 
Vagotomy and Nissan Fundoplication

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) (2004) for the 
appellant's service-connected residuals of gastroenteritis 
and esophagitis, status post vagotomy and Nissan 
fundoplication has been raised by his statements.  He 
maintains that his service-connected residuals of 
gastroenteritis and esophagitis, status post vagotomy and 
Nissan fundoplication causes pain, burning, diarrhea, 
difficulty eating, and inability to work.  A claim of 
entitlement to an extraschedular evaluation is implicit in 
his claim for an increase in such a circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO previously considered whether an 
extraschedular rating is appropriate for the appellant's 
residuals of gastroenteritis and esophagitis, status post 
vagotomy and Nissan fundoplication.  As such, the appellant 
is not prejudiced by the Board's consideration of this issue.  
See 38 U.S.C.A. §§ 5104, 5107(a), 7104(a), and 7105(d)(1); 
38 C.F.R. §§ 3.103(a), 3.103(c)(1), 3.103(c)(2), 3.103(d), 
19.9, 19.25, 19.29, and 19.31; see also VAOPGCPREC 16-92 
(1992).

For example, the appellant's due process rights are not 
violated by this Board decision because the relevant statutes 
and regulations regarding extraschedular ratings were 
included in the October 2000 statement of the case.  In 
addition, the question of an extraschedular rating is also a 
component of the appellant's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  While the 
Board does not have the authority to grant an extraschedular 
evaluation in the first instance, it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell, 9 Vet. App. at 
339 (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or reach such a conclusion on its own) 
(emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  Since the appellant 
has specifically raised this issue and had an opportunity to 
present argument on it (i.e., as to how the service-connected 
disorder affects his abilities to perform everyday tasks), 
there is no prejudice if the Board considers it.  See 
VAOPGCPREC 16-92 at 7-8.  The appellant has had a full 
opportunity to present evidence and argument on his claim for 
an increased rating, and the Board can fairly consider this 
claim.  See also VAOPGCPREC 6-96 at 12-13.

The schedular evaluations for digestive disabilities are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for digestive disabilities where 
specific objective criteria are met, such as diarrhea and 
weight loss.  The appellant does not meet the schedular 
criteria for such a higher disability rating.  It does not 
appear that the appellant has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.

There is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  For example, although 
the appellant's contends that his digestive symptomatology 
prohibits him from working, such statement alone simply does 
not show marked interference with employment.  In addition, 
the evidence of record also does not show that the 
appellant's service-connected residuals of gastroenteritis 
and esophagitis, status post vagotomy and Nissan 
fundoplication requires frequent periods of hospitalization.

The appellant's symptoms consist of pain, burning, bloating, 
tenderness to palpation, and periodic diarrhea and it is 
exactly these symptoms for which he is being compensated.  In 
other words, he does not have any symptoms from his residuals 
of gastroenteritis and esophagitis, status post vagotomy and 
Nissan fundoplication that are unusual or are different from 
those contemplated by the schedular criteria. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are 


inadequate to rate it, referral for consideration of an 
extraschedular rating is not in order.


ORDER

Entitlement to an initial rating greater than 20 percent for 
service-connected residuals of gastroenteritis and 
esophagitis, status post vagotomy and Nissan fundoplication 
is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



